IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,916




EX PARTE DARREN LESHON HARRIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W02-72607-Q(B) IN THE 204TH  DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with a deadly weapon and sentenced to twenty-five years’ imprisonment.  The Fifth Court
of Appeals affirmed his conviction. Harris v. State, No. 05-03-00261-CR (Tex. App.–Dallas,
delivered October 18, 2004, pet. ref’d). 
            Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
she failed to object to the failure of the court to follow a sentencing agreement between the parties. 
            The trial court recommends granting relief.  This Court does not find sufficient evidence in
the record to support a finding that counsel was ineffective.  However, the record does show that
Applicant unknowingly waived his right to a sentencing hearing pursuant to an agreement which was
vague and the terms of which had changed from the time of agreement to the time of sentencing. 
We find, therefore, that Applicant is entitled to relief. 
            Relief is granted.  The sentence in Cause No. F02-72607 (Q) in the 204th Judicial District
Court of Dallas County is vacated, and Applicant is remanded to the custody of the Sheriff of Dallas
County to allow the trial court to sentence Applicant to any term of years within the applicable
punishment range.  Applicant’s other claims are denied.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: May 14, 2008
Do Not Publish